Citation Nr: 1544947	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  05-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an increased rating for internal derangement of the right knee with traumatic arthritis rated as 20 percent disabling prior to June 23, 2004 and since August 1, 2004. 

2.  Entitlement to an increased rating for instability in the right knee rated as 10 percent disabling. 
 
3.  Entitlement to service connection for gouty arthritis of the hands and finger.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1979 to July 1995. 

The issue of entitlement to an increased rating for internal derangement and arthritis of the right knee comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO denied an evaluation in excess of 10 percent right knee disability.  The Veteran appealed.  A temporary total rating for convalescence following surgery was assigned from June 23, 2004 to July 31, 2004 during the pendency of this appeal. 

The claim was remanded by the Board to the RO (via the Appeals Management Center (AMC)) for additional development in March 2009, August 2011, and September 2012.  In November 2013, the Board awarded a 20 percent disability rating, but no higher, for the Veteran's right knee disability.  The Veteran appealed the denial of a higher rating to the Court of Appeals for Veterans Claims (Court).  In May 2014, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision with respect to this issue and remanded the issue for readjudication.  In December 2014, the Board again remanded the matter to the AMC for additional development in compliance with the instructions contained in the Joint Motion for Remand. 

VA's General Counsel  has held that when a knee disorder is rated based on arthritis with limitation of motion and a Veteran also has instability of the knee, separate evaluations may be assigned for limitation of motion and for instability.  See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704  (1998); 38 C.F.R. § 4.59.  Based on the additional development under taken while the case was remanded, to include the report of a February 2015 VA joint examination, the AMC, in an April 2015 rating decision, awarded a separate 10 percent evaluation for right knee disability based on instability, effective from April 5, 2005.  Given the parties' to the 2014 JMR explicit instruction for consideration of instability, the Board finds that the assignment of the separate 10 percent rating for instability in the right knee is part of the current appeal.  As such, the issue has been incorporated on the first page. 

The issue of entitlement to service connection for gouty arthritis of the hands and fingers comes before the Board on appeal from an August 2007 rating decision by the Waco RO.  The Board remanded the matter to the RO (via the AMC) for additional development in December 2014. 

During the pendency of this appeal, the Veteran's paper claims file was processed using the electronic Virtual VA and Veterans Benefit Management System (VBMS) paperless claims systems.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.

The issue of entitlement to service connection for gouty arthritis of hands and fingers is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the appeal period prior to June 23, 2004 and from August 1, 2004 to July 25, 2010, the Veteran's service-connected right knee disability has been manifested by meniscal tear with symptoms of locking, painful motion and effusion; otherwise, there has been limitation of motion no worse than 5 degrees of extension and 90 degrees of flexion and no ankylosis, subluxation or instability, impairment of the tibia or fibula or genu recurvatum.

2.  On July 26, 2010, the Veteran underwent arthroscopy and meniscectomy on his right knee, which necessitated no more than one month of convalescence. 

3.  For the period beginning on September 1, 2010, the Veteran's service-connected right knee disability has been manifested by meniscal tear with symptoms of locking, pain and effusion; otherwise, there has been limitation of motion no worse than 5 degrees of extension and 90 degrees of flexion and no ankylosis, subluxation or instability, impairment of the tibia or fibula or genu recurvatum.

4.   At no point during the pendency of the appeal has the Veteran's right knee disability been manifested by more than slight instability. 

5.  The Veteran's service-connected right knee disability is not manifested by an exceptional or unusual disability picture and does not produce marked interference with his employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards to evaluate this disability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for the periods prior to June 23, 2004, from August 1, 2004 to July 25, 2010, and since September 1, 2010, for internal derangement of the right knee with traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2015).

2.  The criteria for a temporary total disability rating for convalescence of right knee disability from July 26, 2010 to August 31, 2010 have been.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).

3.  The criteria for an evaluation in excess of 10 percent for instability in the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns 

As noted above, the Board remanded the Veteran's increased rating claim to the RO (via the AMC) in March 2009, August 2011, September 2012, and December 2014 for additional development and then readjudication of the claim in a supplemental statement of the case (SSOC). 

Pursuant to both the March 2009 and August 2011 remand directives, the Veteran was afforded with VA examinations in April 2009 and September 2011 to evaluate the severity of his right knee disability.  Despite the AMC's request September 2011 request, the Veteran failed to provide the properly signed authorization to obtain records of private treatment for his right knee disability.  In September 2012, the matter was remanded again in order to provide the Veteran with another chance to provide assistance in obtaining outstanding records of pertinent private treatment.   The AMC contacted the Veteran later that month to again request his assistance. The Veteran, as set forth in a formal memorandum completed in November 2012, did not reply to this letter, and this memorandum also indicated that there were no additional VA treatment reports pertaining to the right knee.  

In December 2014, in compliance with the Joint Motion for Remand, the Board again remanded the increased rating claim for additional development, to include providing the Veteran with a VA examination to evaluate the severity of his right knee disability, to obtain a VA medical opinion on whether the Veteran has additional sleep impairment as result of his service-connected knee disability, and to obtain outstanding records of pertinent treatment.  The record now contains the report of a February 2015 VA joint examination as well as an April 2015 VA psychiatric examination.  The Veteran's VA treatment records have been updated in the claims folder and the Veteran submitted private treatment treatments in response to a January 2015 request for him to submit completed authorization form.  The claim was most recently readjudicated in an April 2015 SSOC. 

The Board finds that there has been substantial compliance with the prior remand directives, no further action to develop these claims is necessary.  See Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a May 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims on appeal, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The August 2004 decision reflects the initial adjudication of the claims after issuance of this letter.  A March 2007 letter provided the Veteran with the information pertaining to the assignment of disability ratings and effect dates, and the type of evidence that impacts those determinations, mandated by Dingess/Hartman.  Any prejudice resulting from the timing of the March 2007 letter was cured thru readjudication by supplemental statements of the case, most recently in April 2015. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

 The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment reports (STRs), available post-service treatment records, and reports from VA examinations.  Also of record and considered in connection with the appeal as various written statements provided by the Veteran, and by his representative and others, on his behalf. 

The Veteran was last afforded VA examination of his right knee in February 2015. This examination report provides all findings necessary to adjudicate the increased rating claim, to include functional impairment on use.  Since this examination, the Board finds no lay or medical evidence of record suggesting an increased severity of disability to suggest that a higher rating may be warranted.  Thus, further examination is not warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis herein is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. Traumatic arthritis is rated as for degenerative arthritis.  Diagnostic Code 5010. 

 Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a 10 percent is warranted where flexion is limited to 45 degrees.  A rating of 20 percent is warranted where flexion is limited to 30 degrees and a rating of 30 percent is warranted were flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a 10 percent rating is warranted where extension is limited to 10 degrees and a 20 percent rating is warranted where extension is limited to 15 degrees.  A rating of 30 percent is warranted where extension is limited to 20 degrees while a 40 percent rating is warranted where extension is limited to 30 degrees.  A 50 percent is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a. 

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Veteran has a history of right knee meniscectomy.  Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semi-lunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71A. 

The VA Office of General Counsel has also stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  VAOPGCPREC 9-98 (Aug. 14, 1998). 

In this case, the Veteran is currently assigned a 20 percent rating for right knee disability due to internal derangement with traumatic arthritis evaluated under Diagnostic Code 5259.  The Veteran seeks a higher evaluation for his right knee disability.  He originally filed his claim for increased rating in April 2005.  During the pendency of the appeal, the Veteran has been awarded a temporary total rating for convalescence under 38 C.F.R. § 4.30 from June 23, 2004 to July 31, 2004 and he has already been awarded a separate 10 percent evaluation for instability in the right knee in unappealed rating decisions. 

A review of the record shows that the Veteran's right knee disability has been evaluated four times by VA, and he has received both private and VA treatment, to include surgical intervention, for his right knee during the pendency of the appeal.  

The report a January 2005 VA examination shows the Veteran reported that his right knee felt better after the June 2004 surgery and physical therapy.  He complained of daily sharp right knee pain, at a level of 7/10 in severity that traveled up the right thigh.  He reported that Motrin provided relief and it was noted that the Veteran walked with a permanent limp that had not been improved by his surgery.  The Veteran reported that bending of the knee was difficult and he had occasional swelling.  With respect to occupational limitations, the Veteran reported that he worked in a sedentary position and that the knee did not bother him while sitting but walking aggravated his right knee disability.  The examiner stated that the right knee disability interfered with daily activities especially with increased walking or standing.  There were no additional limitations were reported by the Veteran with repetitive use or flare-ups.

On physical examination of the right knee, the January 2005 VA examiner observed no deformities, abnormalities, edema or palpable tenderness.   Range of motion testing revealed that the Veteran had full extension without pain and full flexion without pain.  The ligaments and meniscus were stable and the McMurray's and Lachman's tests were negative.  A slight meniscal cyst was noted laterally; but there was stability to varus and valgus stress anteriorly and posteriorly.  No evidence of crepitus was observed.  The VA examiner noted that active motion did not produce weakness, fatigue, or incoordination.  In rendering the diagnosis, the VA examiner stated that there was "minimal" disability. 

 A February 2005 private clinic treatment note shows that the Veteran complained of symptoms of right knee locking, give-way and some weakness.  The private physician indicated that the most notable finding on examination was quadriceps atrophy with strength "nowhere near" the other side.   In January 2006, the Veteran complained of right knee swelling which was treated with needle aspiration.  He was given an injection of Marcaine, Lidocaine and Dep-Medrol in February 2006.  A February 2006 magnetic resonance imaging (MRI) scan was interpreted as showing a large tear of the body and the anterior horn of the lateral meniscus extending to the upper articular surface of the meniscus with associated edema in adjacent tissues, and moderate-sized joint effusion extending into a large Baker's cyst.  Surgical intervention was recommended.  The Veteran continued to demonstrate large effusion in May 2006.

An August 2006 VA outpatient treatment report reflected complaints of right knee pain, and the examiner indicated that he would add five weeks of injections of hyalgan to the treatment regimen for his right knee.  Clinical evaluation revealed that the Veteran had full range of motion, but with minimal joint line tenderness, and there was no evidence of effusion or ligamental instability.  A September 2006 VA outpatient treatment report documents the completion of these injections.  At this time, the Veteran's right knee demonstrated full range of motion (FROM) and no effusions, but swelling was seen.  Another clinic record that same month noted right knee flexion to 125 degrees with stability to valgus/varus stress test as well as anterior/posterior drawer sign.

In June 2008, the Veteran underwent surgery by a private physician for a medial and lateral meniscal tear and chondromalacia.  While a June 13, 2008 private operation report for arthroscopy of the knee shows diagnosis of septic right knee, the private treatment records both prior to and after that surgery demonstrate that the arthroscopy was performed on the Veteran's left knee and subsequent post-surgery complications involved the left knee.  See March 2008 MRI report, as well as June 4, 2008; June 26, 2008; and June 30, 2008 private treatment notes. 

The Veteran was afforded another VA examination in April 2009.  That examination report shows that the Veteran complained of right knee pain of 7/10 severity increased to 10/10 severity with activity.  He reported that his right knee symptoms were aggravated by standing for six minutes, walking one block, climbing and going down stairs, lifting 15 pounds, or driving over 30 minutes.  The Veteran also reported having periodic swelling in the right knee and it was noted that he had developed a cyst behind the knee.  Physical examination revealed that on range of motion testing the Veteran had limitation to 130 degrees of flexion but full extension.  There was lateral tenderness, no fluid and slight crepitus.  There was a Baker's cyst behind the right knee measuring 6 X 4 cm that was moderately tender.  The Veteran complained about more severe pain in the left knee than the right and, in rendering the assessment, the examiner indicated that there was "moderate" disability.  The VA examiner concluded that the knee disability had no effect on the Veteran's usual occupation; that there were no additional limitations with repetitive movement or flare-ups; and that there was no instability. 

An April 2009 private clinical report documented greater complaints in the left knee than the right.  X-rays revealed tricompartmental narrowing in the right knee but without the complete loss of joint space in the right knee.  Also shown in the right knee was a possible small osteochondroma.  The possibility of a total knee replacement was discussed, but the Veteran expressed a desire to delay that procedure as long as possible.  A full series of supartz injections was recommended.  A May 2009 MRI was interpreted as showing a large horizontal tear of the body and anterior horn of the lateral meniscus associated with parameniscal cyst, chondral thinning/Grade II chondromalacia, mild stranding Hoffa's fat space and thickening medial retinaculum perhaps due to prior intervention, and likely tendinopathy.

A June 2010 private treatment report noted that the examination of the right knee showed a prominence laterally that was consistent with large osteophytes.  There was diffuse joint line tenderness, patellofemoral crepitus and a moderate Baker's cyst.  Range of motion testing revealed lack of 5 degrees of full extension and limitation of flexion to 110 degrees in the right knee.  A July 2010 private treatment note shows that the Veteran continued to complain of right knee pain despite receiving injection treatment a month ago.  Clinical evaluation of the right knee revealed joint line tenderness prominence over the lateral knee, likely indicative of parameniscal cyst.  On range of motion, the Veteran had extension limited to 5 degrees and flexion limited to 110 degrees.  MRI of the right knee showed a lateral meniscal tear and associated lateral parameniscus cyst.  

On July 26, 2010, the Veteran underwent a right knee arthroscopy with partial lateral meniscectomy, aspiration, and injection.  A subsequent July 2010 private treatment note reflected that the Veteran was one week post-operation and he reported reduced right knee pain.  On clinical evaluation, the Veteran was noted to have "good range of motion" and no significant effusion.  The lateral cyst was still present, but it was considered to be much smaller.  He was advised to receive additional injections in a couple of months. 

In September 2011, the Veteran underwent another VA examination of the right knee.  The examination report shows that the Veteran reported that he had undergone an additional arthroscopic surgery in 2010 which involved debridement. He was advised that his right knee will eventually need a total knee replacement.  It was reported that the Veteran used a neoprene brace and took nonsteroidal anti-inflammatory drugs for pain.  On physical examination, the VA examiner observed that the Veteran walked with a normal gait.  There was tenderness and embossing of the joint line.  Range of motion in the right knee was from 90 degrees of flexion to full extension with pain at the end of the arc.  The cruciate and collateral ligaments were intact and the Lachman's and McMurray's tests were negative.  There was no subluxation of the patella and repetitive motion showed no change in range of motion, coordination, fatigue, endurance, or pain.  No flare-ups were described and there was no evidence of incoordination.  The examiner did observe that the Veteran had fatigue and lack of endurance which were said to interfere with walking and exercise.  The examiner commented that the Veteran had marked degenerative changes in the right knee with secondary pain. 

The record also includes statements from several witnesses with personal observations of the Veteran's right knee disability.  These witnesses describe the Veteran had considerable difficulty walking and using stairs, having to rest after walking 30 feet, having uncontrollable leg shaking when standing for prolonged periods of time, having episodes of knee give-way, having loss of balance while coming down stairs, having difficulty getting out of an automobile, walking with a limp due to numbness and weakness, and having sleep difficulty due to tremendous pain and inflammation.  A co-worker indicated that the Veteran was unable to take medications due to the nature and requirements of his employment, and he had difficulty performing job duties which included pursuing suspects and backing-up fellow federal agents.

In the November 2013 decision, the Board awarded the Veteran a 20 percent rating for his right knee disability under the criteria for Diagnostic Code 5258 for the periods prior to June 23, 2004 and since August 1, 2004.  The Veteran appealed to the Court the denial of an evaluation in excess of 20 percent for his disability.  Pursuant to the parties' May 2014 Joint Motion for Remand, the Board remanded the increased rating claim for additional development, to include obtaining outstanding records of pertinent treatment and a new VA examination to evaluate the severity of his disability.  

The Veteran submitted an August 2014 private treatment record that shows he complained of bilateral knee pain and he had presented to injection treatment.  Clinical evaluation of the right knee revealed evidence of tenderness along the joint line and evidence of inflammation and swelling in the right knee.  Range of motion testing showed the Veteran had full extension and flexion limited to 130 degrees.  Muscle strength was evaluated as normal.  There was evidence of crepitus and the private physician suspected mild cartilage damage.  

The Veteran was afforded his most recent VA examination in February 2015.  The examination report shows current diagnoses of right knee strain, meniscus tear, and degenerative arthritis. The Veteran reported that he has undergone four arthroscopic surgeries on his right knee since the 2000.  He had a history of meniscal tears as well as patellar chondromalacia and large Baker's cysts. He has received numerous Supartz and Synvisc injections into his right knee.  He currently complains of daily symptomatic right knee, with some right calf atrophy as well.  He wears bilateral knee braces fairly regularly; the right knee does give out on him regularly and tends to buckle when climbing stairs.  The pain in his knee is constant, and involves daily flare-ups of pain.  Flare-ups of symptoms results in functional impairment due to weakness and stiffness in the knee.  

On clinical evaluation, the February 2015 VA examiner observed that the Veteran had range of motion in his right knee from zero to 110 degrees when pain begins, and there was objective evidence of painful motion as well as tenderness along the joint line.  There was no additional limitation of motion after repetitive use.  The Veteran did not have flare-up of symptoms during clinical evaluation, but he reported that he experiences daily flare-up in pain that lasted for two hours and resulted in decreased muscle strength.  The VA examiner observed evidence of muscle atrophy in the right mid-calf involving 2 centimeters less on the left calf.  There was no evidence of instability, but the VA examiner observed that the Veteran had a meniscal tear that resulted in frequent locking and joint pain.  It was noted that the Veteran's disability limited his ability to climb stairs, squat, or engage in prolonged walking or standing.  His knee disability was assessed as moderately-severe. 

      Temporary Total Disability Rating 

Initially, the Board notes that the evidence of record demonstrates that the assignment of a temporary total disability rating is warranted for one-month period due to convalescence following surgery on July 26, 2010 for the right knee disability.  See 38 C.F.R. § 4.30.  In August 2010, the Veteran submitted copies of his private medical records that showed he had undergone arthroscopy and meniscectomy on his right knee on July 26, 2010.  The subsequent treatment records do reflect that any complications arose following that surgery.  

"A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first date of the month following such hospital discharge or outpatient release."  38 C.F.R. § 4.30.  

Here, the record demonstrates that the assignment of a temporary  total disability rating in accordance with 38 C.F.R. § 4.30 is warranted given that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  However, there is no evidence in the record to support the Veteran receiving extension of a temporary total disability rating beyond one month period under 38 C.F.R. § 4.30(b).  As such, the evidence of record supports the assignment of a temporary total disability rating for the period from July 26, 2010 to August 31, 2010, and not longer. 

      Increased Rating 

The Board will now turn to the question of whether the evidence of record supports the assignment of an evaluation in excess of 20 percent at any point prior to July 26, 2010 or since September 1, 2010.  The Veteran currently is assigned a 20 percent evaluation under Diagnostic Code 5258 for symptomatic semilunar cartilage involvement that results pain, frequent locking, and swelling.  The 20 percent rating is the maximum rating available under Diagnostic Code 5258 for dislocated semilunar cartilage.   38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Notably, the Veteran cannot receive ratings for his right knee disability under both Diagnostic Codes 5258 and those Diagnostic Codes pertaining to limitation of motion, to include, 5010, 5260 or 5261 without violating the rule against pyramiding.  See 38 C.F.R. § 4.71a. 

In this regard, the Veteran has reported frequent episodes of locking in his right knee and there is objective evidence of pain and swelling in the right knee.  However, all of these symptoms ultimately result in limitation of motion.  For instance, the February 2015 VA examiner found that the Veteran's disability involving degenerative arthritis and status post meniscus repair caused him functional impairment with difficulty with prolonged walking and standing, as well as difficulty with climbing stairs and squatting.  These activities all require range of movement in the knee. 

 A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease. STEDMAN'S MEDICAL DICTIONARY, 1742 (27th ed., 2000).  Thus, symptoms of dislocated semilunar cartilage are broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and locking.  Therefore, assigning separate ratings under Diagnostic Code 5258 and diagnostic codes governing limitation of motion in the knee (Diagnostic Codes 5010, 5260 and 5261) would violate the prohibition against pyramiding, as it would compensate the Veteran twice for the same symptomology.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.

The evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is considered pyramiding which is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14. 

The Board has considered whether the Veteran could receive a higher evaluation under diagnostic codes applicable to loss of motion.  However, the record does not demonstrate that an evaluation in excess of 20 percent is warranted for right knee disability based on limitation of motion.  At worst, the evidence of records reflects that the Veteran's right knee disability is limited to 5 degrees on extension and 90 degrees on flexion.  The Veteran himself has not expressed limitation of motion in terms of actual degrees.  These findings do not support even the minimum, compensable rating under either diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 and 5261.  

Although the Veteran's limitation of extension could meet the criteria for a 10 percent rating under Diagnostic Code 5261, when considering the Deluca factors and resolving any doubt in the Veteran's favor, a rating in excess of 20 percent based on limitation of motion is not warranted for any period of time covered by this claim.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see Deluca, supra.  While the Veteran reported episodes of flare-ups during the February 2015 VA examination, the clinical evidence demonstrated that the Veteran's range of motion in his right knee was well-beyond the criteria associated with compensable evaluations, even when considering the Deluca factors.  During the pendency of the appeal, evidence does not demonstrate that the Veteran's limitation of extension was worse than limitation to 10 degrees, so as to warrant a rating in excess of 20 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Moreover, even if the Veteran were to have a compensable level of limited extension, at no time has his flexion been 45 degrees of less as contemplated by a compensable rating for limited extension even with consideration of the Veteran's reported flare-ups.   Thus, separate compensable evaluations based on limitation of extension and limitation of flexion is not warranted.  

In addition, as the criteria of Diagnostic Code 5258 contemplates painful motion, a separate rating for painful motion under 38 C.F.R. § 4.59 or for arthritis with noncompensable painful motion is not warranted.  See generally VAOPGCPREC 9-98 (Aug. 14, 1998).

Thus, the Board finds that no higher rating is assignable on the basis of limitation of motion.  To the extent the Veteran argues otherwise, the Board places greater probative weight to the findings of the private and VA examiners who have measured right knee motion with use of a goniometer which is more accurate than any lay descriptions.

The Board also finds that no other diagnostic code provides a basis for any higher rating for the right knee.  The Veteran has already been assigned a separate 10 percent rating for instability in the right knee under Diagnostic Code 5257 in the April 2015 rating decision.  The question of whether the Veteran's right knee disability warrants a higher separate evaluation based on instability will be addressed below.  

Moreover, the post-service radiological studies, treatment notes, and the VA examination reports simply do not reflect objective findings of ankylosis in the right knee, or any suggestion that the Veteran effectively experiences ankylosis of the right knee.  As indicated above, the Veteran has demonstrated active knee motion from at least 5 degrees of extension to 90 degrees of flexion with multiple assessments of even greater motion.  As such, a higher rating cannot be assigned on the basis of ankylosis under Diagnostic Code 5256. 

Furthermore, there have not been any findings of impairment of the tibia or fibula, or genu recurvatum.  As such, a higher rating cannot be assigned under Diagnostic Codes 5262 or 5263, respectively.  See 38 C.F.R. 4.71a.  As the Veteran has been provided a 20 percent rating for dislocated semilunar cartilage under Diagnostic Code 5258, a separate 10 percent rating under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage would violate the rule against pyramiding.  38 C.F.R. § 4.14.

In making the above determinations, the Board recognizes the fact that the Veteran's right knee has necessitated surgical interventions and injections, and that the record reflects that the condition therein may deteriorate at some point so as to warrant at total knee replacement.  However, application of the pertinent criteria to the clinical record currently demonstrated as set forth above simply reveals no diagnostic code under which further increased compensation would be warranted. 

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. §§ 4.40  and 4.45 and the holdings in DeLuca and Mitchell, supra, the Veteran and his witnesses describe difficulty performing work and routine daily activities due to pain, give-way and loss of balance.  A co-worker indicated that the Veteran could not alleviate the pain effects with use of medications due to his job requirements.  The Board finds that these descriptions of disability and impairment are credible and consistent with the evidentiary record.

The VA examiner in January 2005 VA examination found that the Veteran's right knee disability interfered with his daily activities, especially with increased walking or standing.  However, no additional limitations were found with repetitive use or flare-ups and the overall disability was described as "minimal."  A private examiner in February 2005 described quadriceps atrophy with strength "nowhere near" the left knee.  An April 2009 VA examiner described an overall "moderate" disability with no additional limitations with repetitive movement or flare-ups.  The September 2011 VA examiner described the Veteran as demonstrating fatigue and lack of endurance with walking and exercise, but repetitive motion showed no change in range of motion, coordination, fatigue, endurance, or pain.  The February 2015 VA examiner found that the Veteran's right knee disability was moderately-severe and resulted in functional limitation that impacted his ability to walk or stand for prolonged periods, climb stairs, and squat.

In sum, the Board does not find that an evaluation in excess of 20 percent rating is warranted.  Notably, the criteria under Diagnostic Code 5258 contemplate the type of functional impairment described by the Veteran and his witnesses.  Even with consideration of his quadriceps atrophy which is indicative of disuse, see 38 C.F.R. § 4.45(f), weakness, fatigue and lack of endurance, the Board notes that these symptoms do not result in any additional limitation of motion as recorded in the examination reports.  The Board does not find that, with consideration of these factors, the Veteran meets or more nearly approximates any of the criteria for a higher rating still under any applicable diagnostic code.

The Board notes that to the extent it was found above that certain rating criteria were not met for increased compensation for the service connected knee disability, entitlement to increased compensation on the basis of a staged rating for discrete periods of times since the Veteran filed his claim in April 2004 has been considered but has not been demonstrated.  See Hart, supra.  In this respect, the Veteran has not met or more nearly approximated any of the criteria for a higher rating still at any time during the appeal period.

 In making its rating determinations above, the Board has also carefully considered the contentions of the Veteran and his witnesses with respect to the nature of the Veteran's service-connected right knee disability and notes that such lay testimony is competent to describe certain symptoms associated with this disability.  The Board has specifically relied upon the Veteran's lay description of "locking" and symptoms as supporting a 20 percent rating under Diagnostic Code 5258.  

As discussed above, the Board has found that the lay witness statements are credible and consistent with the evidentiary record.  However, with respect to whether the Veteran meets specific clinical findings to warrant compensation under the various diagnostic codes, the Board finds that the findings from trained medical professionals hold greater probative weight due to their expertise and training as well as more accurate description of disability (e.g., measurement of motion with use of a goniometer, using clinical test maneuvers to determine instability, etc.).  Thus, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability addressed above. 

      Instability in the Right Knee 

As noted in the Introduction, during the pendency of this appeal, the Veteran was awarded a separate 10 percent evaluation for instability in his right knee.  Given that the parties to the 2014 JMR explicitly stated that the Board should consider the Veteran's complaints of instability in whether a warranted a higher rating was warranted, the issue is part of the current appeal.  The Board will now address whether the competent evidence of record demonstrates that the Veteran's right knee instability warrants an evaluation in excess of 10 percent at any point.  The Board finds that it does not. 

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a.

Here, the medical evidence of record does not reflect objective findings of instability or subluxation in the right knee.  The Board acknowledges that the Veteran and his witnesses have described his right knee unsteadiness with falling episodes which provides some evidence of for instability in the right knee.  However, the VA examinations in January 2005, April 2009, September 2011 and April 2015 found no evidence of instability or subluxation.  Similarly, the Veteran's private orthopedic surgeon has reported no right knee instability.  Given the lack of objective medical findings of instability, and with only subjective complaints of unsteadiness and giving out, the Board finds that the preponderance of the evidence is against a finding that he is entitled to a higher percent rating for moderate or severe instability of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The current 10 percent award for instability is based solely on the Veteran's and others' competent lay evidence that his knee is unstable at times.  Considering the lay evidence and the lack of clinical findings of instability in the right knee, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right knee has any more than slight instability.  Thus, a separate rating in excess of 10 percent for instability of the right knee is denied.

As the preponderance of the evidence is against the claim for a rating higher than 10 percent for instability, the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b).  And staged ratings are not warranted.

      Other Considerations 

The Board has contemplated whether the case should be referred for consideration. The Veteran contends that his right knee disability warrants extraschedular consideration due to pain that interferes with his sleep.  Notably, the medical evidence of record does not demonstrate that the Veteran has a diagnosed sleep disorder, but rather his complaints of sleep impairment result from pain associated with his right knee disability.  See VA treatment records and April 2015 VA psychiatric examination report. 

 A rating in excess of the assigned schedular evaluation for the Veteran's service-connected disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that there is no evidence that the Veteran's service-connected right knee has presented such an unusual or exceptional disability picture at any time between April 2004 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  The criteria of the applicable rating schedule for evaluating knee disabilities contemplates impairment due to cartilage involvement, limitation of motion, and instability.  38 C.F.R. §  4.71a.  Additionally, the criteria of 38 C.F.R. § 4.59 allow for a minimum amount of compensation based upon painful motion while the criteria of 38 C.F.R. §§ 4.40 and 4.45 provides authority to assign disability rating based upon consideration of the functional effects of disability.  However, the applicable criteria do not consider sleep impairment.  Therefore, the Board must now consider whether or not the evidence demonstrates an exceptional disability picture associated with the right knee disability. 

The Board finds as a factual matter that an exception disability picture in this regard does not exist.  Specifically, the evidence of record does not indicate the Veteran is frequently hospitalized for this aforementioned service-connected disability and there is no indication that this orthopedic disability, by itself, imposes marked interference with his ability to work.  While acknowledging that the Veteran must perform his work duties while simultaneously enduring his knee pain as well as, according to his account, the effects of sleep loss, he nevertheless has maintained a full-time sedentary work position with Department of Homeland Security.  In view of the fact that the Veteran has maintained this work schedule despite his right knee disability and being further impaired by his other, multiple service-connected disabilities that affect his neurologic, musculoskeletal, and genitourinary systems, the Board cannot concede that his right knee, by itself, produces marked interference with his capacity for employment in his chosen vocation. 

The criteria of the applicable rating schedule are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the right knee at issue, as individually considered.  As such, the Board cannot concede that the Veteran's right knee, standing by itself, causes marked interference with his employment capacity.  Higher ratings are available for this disability, but are not currently warranted as described above.  Having reviewed the record with these mandates in mind, the Board finds that the schedular rating presently assigned to this disability adequately reflects the state of its impairment for the period to which it is applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to this issue.

 Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447   (2009) that a claim for TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this regard, the evidence of record has demonstrated that throughout the pendency of this appeal, the Veteran has maintained a sedentary employment position and that his right knee disability did not bother him while he sits.  See April 2005, June 2006, April 2009, September 2011 and February 2015 VA examination reports.  Moreover, the April 2009 VA examination reflected the examiner's conclusion that the Veteran's right knee disability had no effect on his usual occupation.  

As the record does not otherwise reflect actual or effective unemployment due solely to the service connected right knee or disability, the issue of entitlement to TDIU in connection with the increased rating claim on appeal has not been reasonably raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 C.F.R. § 3.155(a)); Comer v. Peake, 552 F.3d 1362, 1367 (Fed.Cir.2009) (the issue of TDIU "is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating").

In sum, Board finds that the record does support the assignment of a temporary total rating due to convalescence for one-month period following a July 26, 2010 athroscopic surgery on the right knee.  However, the record does not support an evaluation in excess of 20 percent rating for the other applicable periods under appeal; as such, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7;  Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 20 percent rating for the periods prior to June 23, 2004, from August 1, 2004 to July 25, 2010, and since September 1, 2010, for internal derangement of the right knee with traumatic arthritis, is denied. 

Entitlement to a temporary total disability rating for convalescence of right knee disability from July 26, 2010 to August 31, 2010, is granted.


REMAND

The Veteran seeks entitlement to service connection for gouty arthritis in his fingers and hands.  Base on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

A review of the medical evidence of record reflects that the Veteran has been diagnosed with gouty arthritis involving his fingers and hands.  See the July 2007 VA joint examination report.  Notably, the Veteran has already been awarded service connection for residuals of fracture of left ring finger, and residuals of trauma to right index, ring and little fingers.  The July 2007 VA examiner concluded that it was less likely than not that the Veteran's gout arthritis was related to his period of service.  However, the claims folder was unavailable for review at that time, and the VA examiner failed to consider whether the Veteran's service-connected finger disabilities caused or aggravated his gouty arthritis in his fingers and hands.  On remand, the Veteran should be afforded with a new VA examination to determine the nature and etiology of his gouty arthritis involving his fingers and hands, to include consideration of secondary service connection. 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

This secondary theory of entitlement has not been developed at this point.  No examiner has been asked to offer a reasoned medical opinion on the question, and the Veteran has not been afforded clear notice regarding secondary service connection.  On remand, proper notice must be accomplished, and a VA examination, with medical opinion, obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and send him a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310  and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995). 

2. Seek the Veteran's assistance in identifying and obtaining any outstanding records of pertinent treatment for his gouty arthritis.  

3. After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the etiology of his gouty arthritis involving his fingers and hands.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed. 

Based on a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not related (50 percent or greater likelihood) that the Veteran's gout arthritis in his fingers and hands is related to his period of service, to include in-service injuries to his fingers, or his current disorder caused or aggravated by service-connected right and left finger disabilities. 

Aggravated for VA purposes means the condition is worsened beyond the natural progression. If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's gouty arthritis found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected finger disabilities.

An explanation for all opinions expressed must be provided. In offering any opinion, the examiner must consider the full record, to include service treatment records. If an opinion cannot be provided, it must be noted in the examination report, and an explanation provided for that conclusion.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representatives must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


